Cas

Oo CO ~TI NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

b 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page i1of24 Page ID #:565

WILLIAM M. CROSBY (SBN: 49357)
13522 Newport Avenue, Suite 201
Tustin, CA 92780

Telephone: (714) 544-2493
Facsimile: (714) 544-2497
Email: wecrosby@wcrosbylaw.com

Attorney for Plaintiff
NATALTE LAMBERT

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

NATALIE LAMBERT, CASE NO. 8:18-cv-01566-JLS (JDEx)

Plaintiff, MEMORANDUM OF POINTS AND AUTHORITIES
AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT

Ve

UNIREGISTRY, INC., a Delaware
corporation; SEVAN DERDERIAN;
DOES I through X, inclusive,

[Filed and Served Concurrently with Plaintiff's
Statement of Genuine Issues in Response to
Defendants' Separate Statement of Alleged
Defendants. Uncontroverted Facts and Conclusions of Law;

Declaration of Natalie Lambert in Opposition to

ee ee ee ee ee 8

 

Defendants’ Motion for Summary Judgment]

Date: November 15, 2019
Time: 10:30 a.m.
Ctrm: 1OA

Plaintiff NATALIE LAMBERT ("plaintiff" and "Ms. Lambert") submits
the following Memorandum of Points and Authorities and Argument in
Opposition to the Motion for Summary Judgment filed by defendants
Uniregistry, Inc. (“Uniregistry”) and Sevan Derderian (“Derderian”)
(hereinafter collectively “defendants”):

///
///

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO

 

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 2 of 24 Page ID #:566

1 TABLE OF CONTENTS
2
3 || Description Page(s)
4] TABLE OF CONTENTS iL
5 || TABLE OF AUTHORITIES di, iii
6] I. INTRODUCTION 1
7\ II. STATEMENT OF FACTS 2
8 Ms. Lambert’s Background and Employment
by Uniregistry 2
9
Ms. Lambert’s Complaints Re Sexual Harassment
10 By DerDerian, and Uniregistry’s Retaliatory Acts 2
11 Ms. Lambert’s Retaliatory Termination 3
12 Ms. Lambert Timely Contacts the EEOC 4
13 The EEOC Improvidently Issues Its Initial
Right-to-Sue Letter 5
14
The EEOC Continues Its Investigation of
15 Plaintiff’s Claims 5
16 The EEOC Issues a “Notice of Intent to Reconsider” 7
17 The EEOC’s Subsequent Right-To-Sue Letter 7
18 || TTI. ARGUMENT 8
19 A. APPLICABLE STANDARDS IN RULING ON MOTION
FOR SUMMARY JUDGMENT 8
20
B. GENUINE ISSUES OF FACT EXIST REGARDING WHETHER
21 PLAINTIFE’S CLAIMS ARE NOT TIME-BARRED DUE TO
EQUITABLE TOLLING 9
22
IV. CONCLUSION 20
23
24
25
26
27
28 i

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 

 
Cas¢ 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 3 of 24 Page ID #:567

1 TABLE OF AUTHORITIES
2

3 || Cases

4 |) Albemarle Paper Co. v. Moody

 

(1975) 422 U.S. 405

Anderson v. Liberty Lobby, Inc.
(1986) 477 U.S. 242

Boone v. Mechanical Specialties Co.
(9th Cir. 1979) 609 F.2d 956

Celotex Corp. v. Catrett
(1986) 477 U.S. 317

oO CO ~JI HD A

10] Collier v. City of Pasadena

(1983) 142 Cal.App.3d 917, 922-923
11
Downs v. Department of Water & Power

12 (1997) 58 Cal.App.4th 1097 ll,

13 | Eastman Kodak Co. v. Image Technical Services, Inc.
(1992) 504 U.S. 451

14
Gonzalez v. Firestone Tire Rubber Co.
15 (5th Cir. 1980) 610 F.2d 241

16 || Lake Nacimiaento Ranch Co. v. San Luis Obispo County
(9% Cir. 1987) 841 F.2d 872
17

Lute v. Singer Co.

18 (9th Cir. 1982) 678 F.2d 844 1, 9,

19 | Mahon v. Credit Bureau of Placer County Inc.
(9th Cir. 1999) 171 F.3d 1197

20
Martin v. Fisher

21 (1992) 11 Cal.App.4th 118

22 1 Matsushita Elec. Industrial Co. v. Zenith Radio Corp.
(1986) 475 U.S. 574
23

Mitchell v. State Department of Public Health
24 (2016) 2 Cal.App.5th 303

25 || National Railroad Passenger Corp. v. Morgan
(2002) 536 U.S. 101, 122
26

27
28 ii

Page(s)

15

12

12, 14

10

10, 11

19

18

13, 14

20

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 

OPPOSITION TO

 
Cash 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 4 of 24 Page ID #:568

oO Oo SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

TABLE OF AUTHORITIES - (Continued)

Cases

Okoli iv. Lockheed Technical Operations Co.
(1995) 36 Cal.App.4th 1607

Oubichon v. North American Rockwell Corp.
(9th Cir. 1973) 482 F.2d 569

Sanchez v. Standard Brands, Inc.
(5th Cir. 1970) 431 F.2d 455

Sischo-Nownejad v Merced Comm. College Dist.
(99 Cir. 1991) 934 F.2d 1104

Trujillo v. General Electric Co.
(LOth Cir. 1980) 621 F.2d 1084

Valdez v. City of Los Angeles
(1991) 231 Cal.App.3d 1043

Treatise

The Rutter Group California Practice Guide
Employment Litigation [16:560]

Lil

Page(s)

17

18

18

10

17

Page(s)

19

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cast 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 5o0f 24 Page ID #:569

No

o Oo IN Dn TH Se WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

I. INTRODUCTION

This is a classic case of an administrative agency failing to
fulfill adequately its statutory mandate to protect the consumer (in
this case plaintiff Natalie Lambert) who reasonably relied on
assurances by the EEOC that despite its previous improvident issuance
of a “right-to-sue” letter shortly after filing her initial Charge,
that it was continuing the investigate the claims of sexual harassment
and retaliation against her previous employer. When plaintiff
received the “Notice of Intent to Reconsider” by the District Director
of the Los Angeles District Office of the EEOC, she had every reason
to believe that the EEOC was following its own regulations and
guidelines, and protecting her interest in securing legal recourse for
holding her previous employer accountable and securing compensation
for her substantial financial and emotional harm.

Defendants argue in support of this motion that regardless of the
EEOC Director’s reading of and reliance on applicable regulations
warranting the opening of her case, that a Ninth Circuit case holding
that the EEOC’s failure to reopen the Charge within 90 days of the
issuance of its previous right-to-sue letter fatally precludes
plaintiff from asserting her civil claims in this action. Defendants’
reliance on Lute v. Singer Co. (9th Cir. 1982) 678 F.2d 844, is
misplaced given that it does not deal with the issue of “equitable
tolling” at issue here. Plaintiff’s case is distinguishable from
Lute, in that the EEOC in Lute had investigated the plaintiff’s claims
for nearly two years prior to issuing its initial right-to-sue letter,
while plaintiff herein had been assured from the time that the first
right-to-sue letter had been issued that upon her providing additional

evidence the investigation would continue. Because plaintiff relied on
1

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cas

b 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 6of 24 Page ID #:570

the assurances of the EEOC from that time forward through the issuance
of the “Notice of Intent to Reconsider” on May 25, 2017 and the
issuance of the EEOC’s subsequent right-to-sue letter on February 6,
2018, the time within which she was required by law to file her civil
lawsuit should be deemed to have been equitably tolled, such that for
purposes of filing her FEHA claims she had an additional one year from
the date of the issuance of the subsequent right-to-sue letter.
Further, defendants have made an inadequate showing of prejudice to
warrant precluding plaintiff from having her day in court based on a
laches defense. For these reasons, defendants Motion for Summary
Judgment should be denied.
It. STATEMENT OF FACTS

Ms. Lambert’s Background and Employment by Uniregistry:

Ms. Lambert has a Bachelors Degree in Marketing and Management
from Northwood University in West Palm Beach, Florida. Prior to her
employment with Uniregistry, she was employed as Vice President of
City Development for Castello Cities Internet Network for over seven
years. Prior to working at Uniregistry and for approximately 3-1/2
years since, she was never terminated from a job for performance or
conduct related reasons. Ms. Lambert was employed at Uniregistry from
October 28, 2014 to March 23, 2015 as Director of Business
Development. (Lambert Dec., pars. 2, 3)

Ms. Lambert’s Complaints Re Sexual Harassment By DerDerian, and
Uniregistry’s Retaliatory Acts:

From the outset of her employment with Uniregistry and
continuously thereafter, Ms. Lambert was subject to inappropriate and
offensive treatment, which she contends was based on her gender, by

her supervisor, Sevan Derderian, Vice President of Sales. This
2

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO

 

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cast 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 7 of 24 Page ID #:571

oO CS NSN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

harassment is described in the Complaint herein, as well as in Ms.
Lambert’s responses to Interrogatories and in her deposition.
(Lambert Dec., par. 3)

On November 19, 2014, Ms. Lambert made a written complaint to the
President of Uniregistry, Frank Schilling, regarding Mr. Derderian’s
conduct. Mr. Derderian treated her in an even more hostile manner
thereafter. To her knowledge, no investigation or remedial action was
taken regarding her written complaint. In December of 2014 and
January of 2015, Ms. Lambert learned that over 21 fraudulent online
credit applications were submitted in her name. In addition, she also
experienced unwarranted changes to her work email password, and her
access to Uniregistry's database was restricted. She told
Uniregistry's General Counsel, as well as Francisco Obispo the IT
Director, that she believed Mr. Derderian was responsible for the
above discriminatory and retaliatory acts. Further, she was not
provided special rates that were provided to the male sales
executives. If she had been provided with these special rates, her
sales would have increased. Due to these and other efforts, which Ms.
Lambert believes were made deliberately to sabotage her sales, she was
not able to increase her sales to the degree to which she believes
would have been possible. Finally, she had been promised that she
would be able to do outside sales, but after she was hired she was
told that she had to stay in the office and call customers rather than
go out in the field to meet with them. (Lambert Dec., par. 4)

Ms. Lambert’s Retaliatory Termination:

For these reasons, Ms. Lambert was shocked and surprised to
receive the email of March 6, 2015 from Bret Fausett, General Counsel,

alleging that she had made insufficient sales. (Lambert Dec., par. 5)
3

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cast 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 8 of 24 Page ID #:572

No

oOo S&S NBO OHO ee WW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Less than three weeks later, without any further counseling or
specific sales goals ever having been provided, Ms. Lambert was told
by Michael Ward, Operations Manager, that she was being terminated
“because your numbers did not meet expectations.” Ms. Lambert did not
believe that she had been given close to sufficient time to build
relationships or develop business, particularly after having been
subject to abusive conduct by her boss and having been sabotaged in
the performance of her duties. She had moved from Florida to
California, shipped all of her belongings, and signed a one year
lease. She was then forced to break her lease and pay to have her
belongings shipped back to Florida. Ms. Lambert did not find full
time employment again until March of 2017. Due to her resultant
depression and anxiety, she received treatment from Alexis Brown,
Psy.D. on a weekly basis in 2016 and 2017, and from Jan Ganesh, Psy.D.
intermittently during that period. (Lambert Dec., par. 6)

Ms. Lambert Timely Contacts the EEOC:

Following her return to Florida in September of 2015, Ms. Lambert
contacted the law firm of Scott Wagner & Associates regarding her
possible claims. Based on the information provided by that law firm,
she filed a Charge of Discrimination and Retaliation with the Los
Angeles office of the EEOC on September 22, 2015. She included
Uniregistry’s Newport Beach address on her Charge. On September 28,
2015, Ms. Lambert received an intake questionnaire from the EEOC
stating in part: “We have also notified the employer that you are
filing a charge, which we are required to do.” Ms. Lambert believes
that Mr. Derderian was still employed at the Newport Beach office of
Uniregistry at this time. On January 19, 2016, the EEOC filed a

Charge of Discrimination and Retaliation. The EEOC’s Charge did not
4

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cas

So S&S SI HO OO FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 9of 24 Page ID #:573

include as a defendant, Sevan Derderian, even though Ms. Lambert had
listed his name three times in her Charge as the person who had abused
and sexually harassed her. On the same date Ms. Lambert’s Charge was
dual filed with the DFEH, she did not ask either the FEOC or the DFEH
to issue an immediate right-to-sue letter. However she received a
“right-to-sue” letter from the DFEH dated January 19, 2016 which
stated: “Pursuant to Government Code section 12965, subdivision
(d) (1), this one-year period will be tolled during the pendency of the
EEOC’s investigation of the complaint.” She therefore expected the
EEOC to perform an investigation, and was assured of this when she
reviewed a letter dated February 1, 2016 from the EEOC that stated:
“Pursuant to the worksharing agreement, this charge is to be initially
investigated by the EEOC.” (Lambert Dec., par. 7; Exs. A-E)

The EEOC Improvidently Issues Its Initial Right-to-Sue Letter:

Ms. Lambert was then surprised to receive a "right-to-sue" letter
from the EEOC dated the same day - February 1, 2016. She did not
understand how they could have conducted a thorough investigation in
less than two weeks. No one from the EEOC had contacted her to
interview her further, or advise as to the status of the
investigation. (Lambert Dec., par. 8; Ex. F)

The EEOC Continues Its Investigation of Plaintiff’s Claims:

In a telephone conversation on February 24, 2016, Ms. Lambert was
told by John Sohn, EEOC Manager, that if she provided evidence they
would reevaluate her case and investigate it. Thereafter she sent a
number of documents supporting her claims to Mr. Sohn at the FEOC. On
April 13, 2016, Brandon Mancina, an EEOC Investigator, told Ms.
Lambert that “these investigations take a long time” and that she

should “continue to follow up regarding the status of the
5

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO

 

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cas@ 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 10 of 24 Page ID #:574

OW NN

oO Ob Oo NN TO HB

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

“ur

investigation,” and to let him know if she had additional evidence.
(Lambert Dec., par. 9; Ex. G)

From May of 2016 through March 10, 2017, Ms. Lambert had periodic
conversations with EEOC employees, including Saul Vasquez, who she
believes was an Investigator, and Patricia Kane, an EEOC Enforcement
Officer. On March 3, 2017 and March 10, 2017, Ms. Kane assured Ms.
Lambert that her right-to-sue letter was being re-evaluated and
investigated and to let her know if she had additional evidence. Ms.
Kane also told Ms. Lambert that she had a good legal argument.
(Lambert Dec., par. 10)

Ms. Lambert’s belief that she had additional time to file a civil
lawsuit was also based on advice by her counsel at Scott Wagner &
Associates, that given these assurances by the EFOC she would in fact
have additional time. (Lambert Dec., par. 11)

Ms. Lambert was unaware of whether or not the Charges and right-
to-sue letters previously issued by the EEOC and the DFEH had in fact
been sent to Uniregistry or Mr. Derderian. On March 23, 2017, her
counsel at Scott Wagner & Associates sent a letter to Uniregistry
outlining her claims. This was sent in the belief that since the EEOC
had assured Ms. Lambert that it would need additional time to complete
its investigation and issue a subsequent right-to-sue letter that
there was ample time left in which to file a civil lawsuit. (Lambert
Dec., par. 12)

On March 23, 2017, Ms. Lambert’s attorney Lindsey Wagner sent a
letter to Patricia Kane, the EEOC Enforcement Officer, advising that
Scott Wagner & Associates would be representing her in further
communications with the EEOC. On March 31, 2017 Ms. Wagner sent a

further letter to Ms. Kane with additional documents supporting Ms.
6

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casq 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 11o0f 24 Page ID #:575

oO CS ~S HD WN FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Lambert’s claims. (Lambert Dec., par. 13; Exs. H, I)

The EEOC Issues a “Notice of Intent to Reconsider”:

Ms. Lambert received a letter dated May 25, 2017 from Rosa M.
Viramontes, District Director of the Los Angeles District Office of
the EEOC, advising of the “Notice of Intent to Reconsider” pursuant to
29 CFR 1601.21. Ms. Lambert was surprised to learn that there had
been a Dismissal of the Right-To-Sue on February 1, 2016. Not only
had she not been advised of this, but as stated above, Ms. Lambert had
been reassured repeatedly that the investigation was ongoing based on
her original Charge. (Lambert Dec., par. 14; Ex. J)

A series of emails dated from July 18, 2017 through January 23,
2018 between Jacqueline Escobar, EEOC Investigator, and Lorraine
Ocheltree, Uniregistry’s counsel, reflect a very substantial delay in
Uniregistry’s response to the EEOC’s request for information. After
attempting to arrange interviews with three witnesses on July 18,
2017, it was not until January 23, 2018 that a single affidavit
apparently was obtained by Vern Jurovich, which he apparently declined
to sign. These emails, which Ms. Lambert obtained through the FOIA,
appear to reflect a lack of cooperation by Uniregistry and a
questionable basis for the EEOC closing its investigation (with only
one unsigned affidavit). (Lambert Dec., par. 15; Ex. K)

The EEOC’s Subsequent Right-To-Sue Letter:

On February 6, 2018, the EEOC issued its subsequent right-to-sue
letter. Because Ms. Lambert was living in Boynton Beach, Florida and
needed to find an attorney who would file a civil lawsuit for her in
Southern California, it took her some time to locate such an attorney.
She contacted William M. Crosby in July of 2018 and filed her civil

lawsuit alleging claims under the Fair Employment and Housing Act for
7

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 12 of 24 Page ID #:576

So OF NN WBN AW BP WY YO eS

NO NO NO NO NO NO NN DR DR mm ke
SoS SI HD OO BP BD NYO OD OO CO ~T DR HR BP WD NO — |}

 

Sexual Harassment (Gov. Code, § 12940(j)) and Retaliation (Gov. Code,
S (h)) on July 24, 2018. After prompt service of the Complaint on
defendants Uniregistry, Inc. and Derderian, the action was removed to
the United States District Court, Central District of California,
based on diversity of citizenship on September 4, 2018. (Lambert
Dec., par. 16; Ex. L)

Ms. Lambert at all times believed that she had filed her Charge
with the EEOC as required by law, and that the EEOC had complied with
its obligations to conduct an investigation pursuant to its statutory
authority. The repeated assurances to Ms. Lambert by the EEOC’s
agents as indicated above reinforced her belief in that regard. At no
time has she willfully attempted to delay any investigation or the
filing of this action, and her counsel has complied with all
applicable deadlines required by the District Court in the prosecution
of Ms. Lambert’s civil lawsuit. Ms. Lambert very much wants to have
her day in court as a result of the great financial and emotional harm
caused her by defendants, and she wants the defendants to be held
accountable for their wrongful conduct. (Lambert Dec., par. 17)

IIIT. ARGUMENT

A, APPLICABLE STANDARDS IN RULING ON MOTION FOR SUMMARY
JUDGMENT .

Rule 56 is to be construed “with due regard for the rights of
persons asserting claims and defenses that are adequately based in
fact to have those claims and defenses tried to a jury.” Celotex
Corp. v. Catrett (1986) 477 U.S. 317, 106 S.ct. 2548, Summary
judgment is a drastic remedy and it is to be granted cautiously:
“Neither do we suggest that the trial court should act other than with

caution in granting summary judgment.” Anderson v. Liberty Lobby,

8

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Case

E_ WwW WN

Go Oo CO SN DN AN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 13 of 24 Page ID #:577

dnc. (1986) 477 U.S. 242, 106 S.Ct. 2505. “All reasonable inferences
must be drawn in the opposing party’s favor ... . At the summary
judgment stage, the non movant’s version of any disputed issue of fact
is presumed correct.” Eastman Kodak Co. v. Image Technical Services,
Inc. (1992) 504 U.S. 451, 112 S.Ct. 2072. “Even where the basic facts
are undisputed, if reasonable minds could differ on the inferences to
be drawn from those facts, summary judgment should be denied.” Lake
Nacimiaento Ranch Co. v. San Luis Obispo County (9° Cir. 1987) 841
F.2d 872. Further, where an employer’s state of mind or motivation is
in issue, a genuine issue exists precluding summary judgment. Sischo-
Nownejad v Merced Comm. College Dist. (9 Cir. 1991) 934 F.2d 1104.
The Court should draw all reasonable inferences in favor of the

non moving party, without making credibility determinations or

 

weighing any evidence. Matsushita Elec. Industrial Co. v. Zenith
Radio Corp. (1986) 475 U.S. 574; Anderson v. Liberty Lobby, Inc.

 

(1986) 477 U.S. 242.

B. GENUINE ISSUES OF FACT EXIST REGARDING WHETHER PLAINTIFF’ S
CLAIMS ARE NOT TIME-BARRED DUE TO EQUITABLE TOLLING.

Citing inapposite authorities, defendants argue that because the
“Notice of Intent to Reconsider” did not take place within 90 days of
the issuance of the initial “right-to-sue” letter issued by the EEOC,
or even within one year ~- the time period in which a civil action
under FEHA can be filed under the “work sharing” agreement - that the
BEOC’s second right-to-sue letter issued on February 6, 2018 was
issued too late, thereby depriving this court of jurisdiction for
plaintiff’s otherwise timely filed FEHA claims. Citing Lute v. Singer
Cg. (Ibid) and two cases in the 5th and 10th Circuits Courts of Appeal

citing Lute, defendants claim that the EEOC exceeded its authority by

9

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd| 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 14 of 24 Page ID #:578

aa

Oo CO ~~ DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

issuing a second right-to-sue notice more than 90 days following the
issuance of the initial right-to-sue notice on February 1, 2016.
(Defendants’ Brief, p. 17:11-15)

In Lute v. Singer Co. (Ibid), the EEOC had issued its initial
right-to-sue letter on May 5, 1978, one year and five months after
opening its investigation in October of 1976. The second right-to-sue
letter issued on January 21, 1980, over 19 months after the issuance
of the initial right-to-sue letter. The Lute court in reversing the
trial court’s allowing the second right-to-sue letter while noting the
authority of the EEOC to reconsider a case and change its original

NN

decision stated, by limiting the time in which the EEOC may
rescind a Notice of Right to Sue to the 90-day period in which suit
may be brought, Trujillo and Gonzalez protect both defendant’s and
plaintiff’s interest in speedy resolution of Title VII complaints
without unduly restricting the EEOC’s ability to address its own
errors.” Id. at p. 846. The cases cited, Trujillo v. General
Electric Co. (10th Cir. 1980) 621 F.2d 1084 and Gonzalez v. Firestone
tire Rubber Co. (5th Cir. 1980) 610 F.2d 241, involved cases in which
a full investigation was conducted by the EEOC. In Trujillo, the
plaintiff filed his initial Charge of Discrimination on June 2, 1976.
The right-to-sue letter issued six months later on December 2, 1976.
The Court held that the District Director’s decision to reconsider his
earlier determination of no-cause on January 24, 1977 was within the
90 days within which he would otherwise have been able to bring a
claim under the original EEOC right-to-sue letter.

Similarly in Gonzalez, the plaintiff filed a Charge of
Discrimination in September of 1973. A no~cause determination was

issued on March 20, 1974, approximately seven months later. Forty one
10

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 15 of 24 Page ID #:579

o 7S JN WB OO SP W NY

NO NO KN NO KR RQ RD RO RD weet
eo NY WD BP WO NY KY OD OBO FH NTI DB OT FBP W NO KF |S

 

days later, the EEOC issued a Notice of Reconsideration. In both
causes, as in Lute, a presumably adequate investigation had been
conducted by the EEOC over a period of many months, prior to the
issuance of the initial right-to-sue letter. In none of these three
cases was the doctrine of “equitable tolling” applied.! That doctrine,
requiring that strict limitation periods be tolled for equitable
reasons, was described in Downs v. Department of Water & Power (1997)
98 Cal.App.4th 1097. In Downs, the plaintiff had filed a Charge of
racial discrimination and harassment with the EEOC on March 15, 1993.
A copy was sent to the DFEH under their work sharing agreement. The
EEOC advised the plaintiff that the DFEH would not be issuing an
accusation and that he had one year to file an action under the Fair
Employment and Housing Act pursuant to Government Code, § 12965(b).
A right-to-sue letter issued to the plaintiff on September 29, 1995.
Three months later the plaintiff filed a complaint for violations of
FEHA. The trial court dismissed the action for failing to file within
the one year period. The appellate court reversed, citing the
equitable tolling doctrine. In discussing this doctrine, the Court
stated that it “evolved in the 1970's to toll statutes of limitations
when defendants would not be prejudiced and plaintiffs, who had
several legal remedies, pursued one such remedy reasonably and in good
faith.”

///

///

///

 

'Plaintiff does not raise the “continuing violation” doctrine as a basis for asserting the timeliness of
her civil action. Defendants are mistaken in their assertion that plaintiff relies on this theory as stated at p.

22:3-5 of their brief. Rather, plaintiff relies on the “equitable tolling” doctrine as discussed herein.
11

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd| 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 16 of 24 Page ID #:580

mem Wi bd

mo Oo SS SI DN AN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

In Collier v. City of Pasadena (1983) 142 Cal.App.3d 917, 922-
923, the Court noted:

“Three factors determine whether the statute of limitation

is equitably tolled in a particular case: (1) timely notice

to defendants in filing the first claim; (2) lack of

prejudice to defendants in gathering evidence to defend

against the second claim; and (3) good faith and reasonable

conduct by plaintiffs in fling the second claim.” Id. at p.

1101.

The Dewns court further noted that the doctrine “serves the
fundamental purpose of the statutes of limitations by providing timely
notice of claims to defendants, without imposing the costs of
forfeiture on plaintiffs. (Citations) Second, it avoids the hardship
of compelling the plaintiffs to pursue several duplicative actions
simultaneously on the same set of facts. (Citation) Third, it
lessens the costs incurred by courts and other dispute resolution
tribunals because disposition of a case filed in one forum may render
proceedings in the second unnecessary or easier and less expensive to
resolve.” (Id. at p. 1101)

Plaintiff had requested that the EEOC do a full investigation
into her claims when she made her initial Charge on September 22,
2015. The issuance of the EEOC’s first right-to-sue letter on
February 1, 20160 was without any adequate investigation. When
plaintiff questioned why the right-to-sue letter had issued, she was
told that if she provided evidence the EEOC would reevaluate her case
and investigate it. Plaintiff then sent a number of documents
supporting her claims to the EEOC. (Lambert Dec., pars. 8, 9; Ex. G)
She was reassured on multiple occasions by communications with the
EEOC’s Investigators and agents that the investigation would continue

through the spring and summer of 2017, and that her right-to-sue

letter was being re-evaluated. (Lambert Dec., pars. 9 and 10) This
12

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 17 of 24 Page ID #:581

me Wi N

Co S&S NSN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

was also confirmed through communications by her employment lawyer
that she retained to communicate on her behalf with the EEOC.
(Lambert Dec., pars. 11 and 13; Exs. H, I)

On May 25, 2017, the District Director of the Los Angeles
District Office of the EEOC issued a “Notice of Intent to Reconsider”
pursuant to 29 CFR 1601.21. (Lambert Dec., par. 14; Ex. J) This
states in part:

“In no circumstances where the notice of right to sue has

been revoked, the issuing Director will, in accordance with

§ 1601.28, issue a notice of right to sue anew which will

provide the charging party with 90 days within which to

bring suit.”

Defendants, by their counsel, in communications with the EEOC
from July 18, 2017 through January 23, 2018 caused further delay in
the proceedings, and produced only one (unsigned) affidavit by a
Uniregistry employee. (Lambert Dec., par. 15; Ex. K) When efforts at
conciliation failed, the EEOC issued a subsequent right-to-sue letter
to plaintiff on February 6, 2018. (Lambert Dec., par. 16; Ex. L) The
present civil lawsuit was timely filed following the issuance of this
right-to-sue letter on July 24, 2018.

The present civil lawsuit is more akin to Mitchell v. State
Department of Public Health (2016) 2 Cal.App.5th 303. In Mitchell,
the Court held that the plaintiff’s complaint was timely filed even
though it was filed nearly three years after the DFEH issued its
initial “right-to-sue” letter. This had been issued at the same time
the plaintiff filed a discrimination charge with the EEOC. More than
two years after the DFEH issued its “right-to-sue” letter, the EEOC
issued a letter of determination stating there was “reasonable cause”

to believe Mitchell had suffered discrimination. A “right-to-sue”

notice was then issued by the EEOC on March 21, 2014 and suit was
13

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casq| 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 18 of 24 Page ID #:582

KR WH bd

oO O&O SD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

filed on July 8, 2014, three years after the initial right-to-sue
letter issued. Citing Government Code, § 12965(d) as being “intended
to codify the holding in Downs (supra) ... .” Id. at p. 312. The
Court also noted: “The complaint alleges sufficient facts to plead the
third requirement of equitable tolling - reasonable and good faith
conduct by the plaintiff. In this regard the ‘FEHA itself requires
that we interpret its terms liberally in order to accomplish the
stated legislative purpose (Gov. Code, § 12993(a) ... .) In order
to carry out the purpose of FEHA to safeguard the employee’s right to
hold employment without experiencing discrimination, the limitations
period set out in the FEHA should be interpreted so as to promote the
resolution of potentially meritorious claims on the merits.’”

Similarly here, plaintiff received notice soon after she received
her initial right-to-sue letter from the DFEH that the one year period
for filing a FEHA claim would be tolled during the pendency of the
EEOC’s investigation. Just as the Court found in Mitchell v. State
Department of Public Health (Ibid) that the statute of limitations was
equitably tolled until the EEOC issued its letter of determination
nearly three years after the DFEH issued its first right-to-sue
letter, so under the facts of this case, equitable tolling similarly
applies. Plaintiff had been expressly told and reassured on multiple
occasions by the EEOC’s Investigators and agents that her
investigation was ongoing after the issuance of the EEOC’s first
right-to-sue letter on February 1, 2016.

Defendants will likely argue that the first and second elements
are insufficient to justify this doctrine. Defendants claim that they
did not receive notice of the Charges until they received the letter

from plaintiff’s counsel in March of 2017. Yet it strains credulity
14

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cas@ 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 19 of 24 Page ID #:583

oOo CO SN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

that defendants would not have received notice when plaintiff provided
Uniregistry’s Newport Beach address to the EEOC when she filed her
initial Charge, and the EEOC had advised plaintiff in its September
28, 2015 intake questionnaire that they had “notified the employer
that you are filing a charge, which we are required to do.” (Lambert
Dec., par. 7; Exs. A, B) Any blame attributable to the delay in
notice to defendants of plaintiff’s claims cannot be attributable to
plaintiff, as she had provided the EEOC with Uniregistry’s business
address when she timely filed her initial Charge on September 22,
2015.

The cases cited by defendants in support of their argument based
on laches are inapposite. In Boone v. Mechanical Specialties Co. (9th
Cir. 1979) 609 F.2d 956, the plaintiff’s case was pending before the
EEOC for almost seven years before requesting and receiving a right-
to~sue letter, and then the plaintiff waited an additional four and a
half months before filing a civil action. The plaintiff had rejected
numerous offers by the EEOC to issue right-to-sue letters. Only 16 of
the 51 employees that the plaintiff named as possible witnesses were
still employed by the company. The Court’s dismissal was based on its
findings that the plaintiff’s delay was unreasonable and inexcusable.

In Albemarle Paper Co. v. Moody (1975) 422 U.S. 405, a class
action seeking injunctive relief against discriminatory plant policies
and practices, the Supreme Court properly affirmed a dismissal of a
motion to add a claim for back pay filed five years after the filing
of the complaint. The Supreme Court held that whether the
respondents’ tardiness and inconsistency in making their back pay
demands were excusable and actually prejudiced petitioners were

matters that would be open to review by the Court of Appeals in the
15

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cas@ 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 20 of 24 Page ID #:584

& WwW WY

oO CO VN HD YN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

event the District Court, on remand, decided to decline a back pay
award. Id. at pp. 423-425. In the present case, on the other hand,
plaintiff and her counsel had been led to believe by the EEOC that
despite the hastily issued right-to-sue letter soon after the filing
of plaintiff’s initial Charge, that based on additional evidence
provided by plaintiff that the EEOC was continuing to investigate her
charges. (Lambert Dec., pars. 9, 10; Ex. G) Also, a very substantial
delay of the investigation, from July 18, 2017 through January 23,
2018, can be attributed primarily to defense counsel’s delays in
responding to the EEOC’s requests for information, and the attempts by
defense counsel to take extensions of time to respond to the EEOC’s
inquiries. (Lambert Dec., par. 15, Ex. K; Ocheltree Dec., pars. 3-9,
Exs. B-E) Further, because plaintiff was living in Boynton Beach,
Florida at the time the subsequent right-to-sue letter was issued by
the EEOC on February 6, 2018, she needed to find an attorney who would
file a civil lawsuit for her in Southern California. It took her some
time to locate such an attorney. Plaintiff found her current
attorney, William M. Crosby, in July of 2018 and filed her civil
lawsuit on July 24, 2018.

Regarding the alleged prejudice to defendants due to the absence
of key witnesses, there are only two witnesses referenced in
defendants’ brief who allegedly are not available, Manu Lanctot and
Michael Ward. Mr. Lanctot, who is now deceased, was an employee in
the IT Department and would have been able to corroborate plaintiff's
complaints regarding the unwarranted changes to her work email
password. Regarding Mr. Ward, the Director of Operations, according
to plaintiff he saw Mr. Derderian treat her abusively and was aware of

her complaints regarding the unwarranted changes to her work email
16

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 21 of 24 Page ID #:585

EP Ww bh

oO CS SD HH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

password, as well as her access to the company database being
restricted. Also, Mr. Ward was the one who terminated plaintiff. In
both cases, it is plaintiff who will arguably be most prejudiced by
their absence, as they would have presumably corroborated her
complaints. Further, plaintiff’s attorney will be unable to cross-
examine Mr. Ward regarding the reasons for her termination. (Lambert
Dec., par. 18)

Defendants next argue that because defendant Derderian was not
named as a respondent in the EEOC or DFEH Charges, the “right-to-sue”
letters cannot apply to defendant Derderian. Defendants cite to
authority that a party not named in an administrative charge issued by
the EEOC or DFEH may not be named in a civil action asserting a FEHA
claim, citing Qkoli v. Lockheed Technical Operations Co. (1995) 36
Cal.App.4th 1607 and Valdez v. City of Los Angeles (1991) 231
Cal.App.3d 1043 in support of this proposition. In QOkoli, the issue
raised on appeal pertained to the failure of the appellant to allege
a claim of retaliation which had occurred after the filing of a DFEH
charge. The Court held that since the EEOC could not have had the
opportunity to investigate and conciliate events occurring subsequent
to the initial filing, that his retaliation claim could not be deemed
sufficiently reasonably related to the DFEH claim he filed to allow it
to be pursued. In Valdez, the Court noted that the individual
defendants had not been named in the Charge of Discrimination filed
through the DFEH, and that individuals are not liable in a claim of
discrimination. In the present case, on the other hand, in her
initial Charge to the EEOC plaintiff alleged that defendant Derderian
had sexually harassed her. In her September 22, 2015 Charge to the

EEOC plaintiff stated: “During my employment . . . I was
17

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casq 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 22 of 24 Page ID #:586

o OS NS DWN WA BP WCW HN

NO NO NO NO NO BD NY DN KR om em em eee
oo SNS DO UU SB HD NY |§ FD CO Fe I HB OH BR WY HO —&§ O&O

 

harassed... ona daily basis by Sevan Derderian and several other
employees in the office which were all male .. . . The harassment
continued and escalated... .” (Lambert Dec., Ex. A)

In Martin v. Fisher (1992) 11 Cal.App.4th 118, the Court held
that it was not necessary for a plaintiff to name a defendant in the
caption of a DFEH administrative charge, stating: “We conclude that
since respondent was named in the body of the administrative charge
and participated in the administrative investigation, the trial court
erred in dismissing appellant’s claims against him for failure to
exhaust administrative remedies.” Id. at p. 123.

In the present case, although defendant Derderian is not
identified as a named party in the caption of the EEOC or DFEH charge,
the body of both charges are replete with reference to defendant
Derderian. In the September 22, 2015 Charge, for example, it states
that “since hired I have been constantly harassed by Sevan Derderian
(‘Sevan’) in that he often prevented me from doing my job, and I was
told by Sevan that I should put a pic of me in my email because I was
hot and that it would help me get business ... . Subsequently Sevan
found out and threatened me by telling me he was going to make my job

ut

very difficult (Lambert Dec., Ex. A) This was the operative
Charge to which the “right-to-sue” letter was issued by the EEOC on
February 6, 2018. (Lambert Dec., Ex. L)

In Qubichon v. North American Rockwell Corp. (9th Cir. 1973) 482
F.2d 569, the Ninth Circuit held that “(w)hen an employee seeks
judicial relief for incidents not listed in his original charge to the
(EEOC) the judicial complaint nevertheless may encompass any

discrimination like or reasonably related to the allegations of the

EEOC charge ... .” Id. at p. 571. see also Sanchez v. Standard
18

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Casd 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 23 of 24 Page ID #:587

No

Oo CO SS DO OO Ee W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Brands, Inc. (5th Cir. 1970) 431 F.2d 455, in which the Court held
that the scope of a civil complaint is limited not by the EEOC charge,
but rather by “the scope of the EEOC investigation which can
reasonably be expected to grow out of the charge of discrimination.”
Id. at p. 466.

Defendants rely on the dubious assertion that they were not on
notice of any of plaintiff’s claims until receipt of plaintiff's
attorney’s letter of March 23, 2017, and that defendant Derderian
himself did not learn of any possible claims until he was served with
this civil lawsuit. These assertions by defendants are highly
questionable. In plaintiff’s initial Charge of Discrimination and
Retaliation that she filed with the EEOC on September 22, 2015, she
listed Uniregistry’s Newport Beach, California address. (Lambert
Dec., par. 7, Ex. A) On September 28, 2015, plaintiff received an
intake questionnaire from the EEOC stating in part: “We have also
notified the employer that you are filing a charge, which we are
required to do.” (Lambert Dec., par. 7, Ex. B) Plaintiff was aware
that defendant Derderian was still employed at the Newport Beach
office of Uniregistry at this time. The EEOC’s January 19, 2016
Charge of Discrimination and Retaliation also listed Uniregistry’s
Newport Beach, California address. (Lambert Dec., par. 7, Ex. C) The
Ninth Circuit recognizes the “Mailbox Rule,” whereby “proper and
timely mailing of a document raises a rebuttable presumption that it
is received by the addressee.” Mahon v. Credit Bureau of Placer
County Inc. (9th Cir. 1999) 171 F.3d 1197.

Finally, laches is an equitable defense, which has been held to
apply only to injunctive or other equitable claims. The Rutter Group

California Practice Guide, Employment Litigation [16:560]. And
19

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Cas¢ 8:18-cv-01566-JLS-JDE Document 27 Filed 10/24/19 Page 24 of 24 Page ID #:588

bE WW

oOo CO Ns DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

assuming arguendo that the defense applies, for the foregoing reasons
defendants will be unable to prove lack of diligence by plaintiff in
pursuing her claims - a necessary element of the defense. National
Railroad Passenger Corp. v. Morgan (2002) 536 U.S. 101, 122.
IV. CONCLUSION

As demonstrated above, this is not a case in which the lengthy
delay of filing this civil action was attributable to plaintiff’s lack
of diligence in pursuing her claims. Rather, she relied in good faith
on representations and assurances by the EEOC representatives, and
even the District Director of the Los Angeles District Office of the
EEOC, regarding its pursuit of an ongoing investigation and the
timeliness of the issuance of the subsequent February 6, 2018 “right-
to-sue” letter. Moreover, defendants have made an inadequate showing
of prejudice, even assuming a laches defense was otherwise applicable.
Insufficient grounds have been established to warrant the denial of

plaintiff’s right to a jury trial as to her claims.

Dated: October 24, 2019 SEAS SYA SK
WILLIAM M. CROSBY
Attorney for Plaintiff —
NATALTE LAMBERT

 

20

 

MEMORANDUM OF POINTS AND AUTHORITIES AND ARGUMENT IN OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
